DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered.
Applicant’s arguments, on page 2, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, on page 7, with respect to the 35 U.S.C. 112(b) rejection to claims 35-38, and 40-42 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claims 35-38, and 40-42 has been withdrawn. 
Applicant's arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejection of claims 43-49 have been fully considered but they are not persuasive. Regarding claim 43, applicant argues that Vajapeyam in view of Fujishiro do not disclose “receive an indication, from the user equipment (UE), indicating there is a change in the user equipment (UE) measurement requirements” as in the instant claim because the features in Fujishiro being corresponded to the measurement requirements in the instant claim are not “how a user equipment performs intra/inter-frequency or inter-RAT measurement”. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that measurement requirements mean how a user equipment performs intra/inter-frequency or inter-RAT measurement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner disagrees with applicant’s assertion that the Fujishiro discloses in paragraph 88 that the UE transmits a request to the eNB for different resources for transmission of a measurement report. The request indicates that new resources are required and thus corresponds to an indication of a requirement and the resources are for transmitting a measurement report and thus the requirement is a measurement requirement. Thus, the examiner believes that one of ordinary skill in the art could reasonably interpret the cited portion of Fujishiro as corresponding to the indication of a change in measurement requirement in the instant claim, and thus because this feature of Fujishiro would be obvious for one of ordinary skill in the art to combine with the teachings of Vajapeyam because doing so would enhance system efficiency, Vajapeyam in view of Fujishiro disclose all the features of the instant claim.
Applicant’s arguments regarding claims 44-49 are based on their dependence to claim 43 and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-44, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 20150223282 A1) in view of Fujishiro (US 20180049269 A1).
Regarding claim 43, Vajapeyam discloses:
“An apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to” ([para 0031]: “By way of example, an element, or any portion of an element, or any combination of elements may be implemented with a "processing system" that includes one or more processors… One or more processors in the processing system may execute software… The software may reside on a computer-readable medium.”)
“maintain user equipment (UE) measurement configuration information;” ([para 0084]: “At 1504, the MeNB may configure the UE to establish a second connection with a SeNB, for example, including configuring the UE to periodically report SeNB measurements.”)
“decide on actions for the user equipment (UE) to perform at secondary cell group (SCG) change or secondary radio link failure (S-RLF)…” ([para 0084]: “At 1508, the MeNB may take at least one action to manage the RLF, in response to receiving the indication of the RLF.”)
Vajapeyam does not explicitly disclose “receive an indication, from the user equipment (UE), indicating there is a change in the user equipment (UE) measurement requirements.”
However, Fujishiro discloses the missing feature “receive an indication, from the user equipment (UE), indicating there is a change in the user equipment (UE) measurement requirements.” ([para 0088]: “In step S60, the transmitter 120 of the UE 100 transmits a scheduling request to the eNB 200 to be allocated uplink radio resources used for transmitting the "measurement report." The receiver 220 of the eNB 200 receives "Scheduling Request."”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Vajapeyam and Fujishiro, for the UE as disclosed in Vajapeyam, to transmit an indication of a change in measurement requirements as disclosed in Fujishiro. The motivation for indicating a change in measurement requirements is that it allows the BS to accommodate measurement reports in an optimum manner, thus enhancing service efficiency. Therefore, it would have been obvious to combine Vajapeyam with Fujishiro to obtain the invention as specified in the instant claim.
Regarding claim 44, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam further discloses “request the user equipment (UE) to connect to a different secondary network node to resume long term evolution-new radio (LTE-NR) operation after the secondary radio link failure (S-RLF).” ([para 0080]: “As noted above, the one or more actions may include S-RLF recovery or SeNB release including bearer fallback. In an aspect, the one or more actions may include transmitting a reconfiguration command to the UE, including at least one of SeNB release, SeNB add (e.g., another SeNB), SeNB modify (e.g., modify transmit power, data rate or other parameters), or data fallback.”)
Regarding claim 47, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam does not explicitly disclose “send a command, to the user equipment (UE), to indicate which measurement requirements the user equipment (UE) should use.”
However, Fujishiro discloses the missing feature “send a command, to the user equipment (UE), to indicate which measurement requirements the user equipment (UE) should use.” ([para 0080]: “As illustrated in FIG. 8, in step S10, the transmitter 210 of the eNB 200 transmits "Measurement Config" to the UE 100.”)
Vajapeyam and Fujishiro, for the BS as disclosed in Vajapeyam, to transmit an indication of a measurement requirements as disclosed in Fujishiro. The motivation for indicating a measurement requirements is that it allows the BS to accommodate measurement reports in an optimum manner, thus enhancing service efficiency. Therefore, it would have been obvious to combine Vajapeyam with Fujishiro to obtain the invention as specified in the instant claim.
Regarding claim 49, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam further discloses “indicate threshold values to be used by the user equipment (UE) for purposes of secondary radio link failure (S-RLF) monitoring.” ([para 0034]: “In an aspect, once UE 102 is connected to the MeNB 106, the MeNB 106 may configure the UE to establish connection with the SeNB 108, including transmitting configuration parameters to the UE 102 regarding S-RLF.” ; [0083]: “Operations 1400 may begin at 1402 by establishing communication with a MeNB and a SeNB. At 1404, the UE may detect an RLF of a connection with the SeNB, for example, by detecting one or more of Random Access failure on the SeNB, measured radio link quality (e.g., downlink quality) degradation of a link with the SeNB below a threshold resulting in high control channel error probability, RLC re-transmission failures for bearers served by the SeNB, RLF on the MeNB link, SeNB handover (or change) failure, or detecting loss of synchronization with the SeNB.”)

Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 20150223282 A1) in view of Fujishiro (US 20180049269 A1) and further in view of Martin (US 20180192468 A1).
Regarding claim 45, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam in view of Fujishiro does not explicitly disclose “configure the user equipment (UE) with a value for a timer used by the user equipment (UE) to change the measurement requirements.”
Martin discloses the missing feature “configure the user equipment (UE) with a value for a timer used by the user equipment (UE) to change the measurement requirements.” ([para 0059]: “To overcome the issue of mobility management in eDRX, whilst still benefiting from the reduced power consumption, it is proposed that a threshold DRX cycle length or amount of time spent in eDRX is used to determine when the UE should switch from performing the "normal" connected mode mobility procedure (i.e. measurements, reporting, handover) to performing an idle mode-like mobility procedure based on cell reselection.” ; [para 0055]: “However, should the UE receive an eDRX command, or a second inactivity timer expires, then it will make a second transition 805 from the no DRX state 801 into the new, extended eDRX state 803, which does not impact the legacy DRX states (no DRX/long DRX/short DRX).” ; [para 0068]: “The duration timer may be configured e.g. in system information, or it might be configured along with the DRX length itself.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Vajapeyam, Fujishiro, and Martin for the BS as disclosed in Vajapeyam, to transmit a timer used to change measurement requirements as disclosed by Martin. The motivation for the BS transmitting the timer is that it allows the network to convey to the UE the optimum value to use for network conditions, thus enhancing service quality. Therefore, it would have been obvious to combine Vajapeyam with Fujishiro and Martin to obtain the invention as specified in the instant claim.
Regarding claim 46, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam further discloses “receive an indication, from the user equipment (UE), of current measurement results of detected cells.” ([para 0083]: “At 1408, the UE may continue to monitor, measure, and report the SeNB radio link quality. At 1410, the UE may, upon detection of improved radio conditions, perform a random access procedure on the SeNB.”)

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 20150223282 A1) in view of Fujishiro (US 20180049269 A1) and further in view of Mohizuki .
Regarding claim 48, Vajapeyam in view of Fujishiro discloses all the features of the parent claim. 
Vajapeyam in view of Fujishiro does not explicitly disclose “configure what the user equipment (UE) indicates in a secondary cell group (SCG) failure report.”
However, Mohizuki discloses the missing feature “configure what the user equipment (UE) indicates in a secondary cell group (SCG) failure report.” ([para 0564]: “The eNB configures RLF report request information in a UE information request message and notifies the UE of the message. The UE that has received the RLF report request information includes the location information including the identifier of the SeNB or the SCG cell in a UE information response message and notifies the eNB of the message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Vajapeyam, Fujishiro, and Mohizuki for the BS as disclosed in Vajapeyam, to configure the SCG failure report as disclosed in Mohizuki. The motivation for the BS configuring the SCG failure report is that it allows the BS to ensure important information is transmitted while unimportant information is not, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Vajapeyam with Fujishiro and Mohizuki to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claim 35-42 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 39, of the closest prior art Vajapeyam discloses in paragraph 83 “A method, comprising: after a secondary radio link failure (S-RLF), continuing, by a user equipment (UE), measurements according to current requirements” and “sending an indication of results of the measurements to at least one of a master network node and secondary network node”. However, Vajapeyam does not disclose “gradually altering, by the user equipment (UE), the measurement requirements until the measurement requirements reach a loosest defined requirement; and indicating the change in the measurement requirements to at least one of the master network node or the secondary 
Fujishiro discloses “altering, by the user equipment (UE), the measurement requirements” in paragraph 86 and “indicating the change in the measurement requirements to at least one of the master network node or the secondary network node” in paragraph 88 and would be obvious for one of ordinary skill in the art to combine with the teachings of Vajapeyam because it would enhance system efficiency. However, Fujishiro also does not disclose that the measurement is altered “gradually… until the measurement requirements reach a loosest defined requirement”, nor that “gradually altering comprises altering the measurement requirements in one or more steps until the measurement requirements reach a same or similar requirement as at least one of idle mode or discontinuous reception”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 39 obvious, over any of the prior art of record, alone or in combination. 
Claim 35 contains similar allowable subject matter to claim 39 and is deemed as allowable based on this similarity.
Claims 36-38 and 40-42 depend on claims 35 and 39 and are allowable based on their dependence to claims 35 and 39.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412